Exhibit 10.2
BACK-IN AGREEMENT
BETWEEN:
TALISMAN ENERGY CANADA
AND
IVANHOE ENERGY INC.
JULY 11, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
ARTICLE 1 INTERPRETATION
    1  
1.1 Definitions
    1  
1.2 Schedule
    3  
1.3 Interpretation Not Affected by Headings
    3  
1.4 Included Words
    3  
1.5 Headings
    3  
1.6 Statutory References
    3  
1.7 Invalidity of Provisions
    3  
1.8 References in Agreement
    4  
1.9 Conflicts
    4  
 
       
ARTICLE 2 BACK-IN RIGHTS
    4  
2.1 Exercise of Back-In Rights
    4  
2.2 Pro Forma Conveyance Agreement
    5  
2.3 Payment of the Purchase Price
    6  
2.4 Lease 50
    6  
2.5 Covenants
    6  
2.6 Operating Agreement
    7  
 
       
ARTICLE 3 DISPUTE RESOLUTION
    7  
3.1 Arbitration
    7  
3.2 Proceedings
    7  
 
       
ARTICLE 4 GENERAL
    8  
4.1 Public Announcements
    8  
4.2 Further Assurances
    8  
4.3 No Merger
    8  
4.4 Governing Law
    9  
4.5 Time
    9  
4.6 Notices
    9  
4.7 Entire Agreement
    10  
4.8 Assignment
    10  
4.9 Enurement
    10  
4.10 Waivers
    10  
4.11 Counterpart Execution
    11  

SCHEDULE
Schedule “A” — Pro Forma Conveyance Agreement
Schedule “B” — Accounting Procedure



--------------------------------------------------------------------------------



 



 

BACK-IN AGREEMENT
THIS AGREEMENT dated July 11, 2008
BETWEEN:
TALISMAN ENERGY CANADA, a general partnership having an office and carrying on
business in the City of Calgary, in the Province of Alberta (“Talisman”)
- and -
IVANHOE ENERGY INC., a corporaton having an office and carrying on business in
the City of Vancouver, in the Province of British Columbia (“Ivanhoe”)
     WHEREAS pursuant to a Letter Agreement (the “Letter Agreement”) dated
May 29, 2008 between Talisman and Ivanhoe it was agreed that, subject to and in
accordance with the terms and conditions therein, Talisman would convey certain
property and assets to Ivanhoe as provided for therein;
     WHEREAS the Letter Agreement included the condition that Talisman and
Ivanhoe execute and deliver the Definitive Transaction Documents (as that term
is defined therein), including an Asset Transfer Agreement (as hereinafter
defined) pursuant to which Talisman was to convey said properties and assets to
Ivanhoe, and this Agreement;
     WHEREAS the parties have concurrently herewith executed and delivered the
Asset Transfer Agreement and the other Definitive Transaction Documents;
     NOW THEREFORE in connection with the execution and delivery of the other
Definitive Transaction Documents and in consideration of the premises and the
mutual covenants and agreements hereinafter contained, the Parties agree as
follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions
In this Agreement, including the recitals and this clause, capitalized terms
shall have the meanings ascribed to them in the Asset Transfer Agreement; in
addition, the following capitalized words and phrases shall have the following
meanings:

  (a)   “Agreement” means this Agreement and the schedule attached hereto;    
(b)   “Accounting Procedure” means the modified 1996 Petroleum Accountants
Society of Canada accounting procedure attached hereto as Schedule “B”;



--------------------------------------------------------------------------------



 



- 2 -

  (c)   “Assets” means the Lease 6 Assets, the Lease 10 Assets or the Lease 50
Assets, or all of them, as the context may require;     (d)   “Asset Transfer
Agreement” means the asset transfer agreement of even date between Talisman, as
vendor and Ivanhoe, as purchaser;     (e)   “Back-In Rights” has the meaning
ascribed to that term in clause 2.1;     (f)   “Deemed Costs” means:

  (i)   the Purchase Price paid by Ivanhoe pursuant to the Asset Transfer
Agreement in respect of the Lease in question (with $2,000,000 thereof being
allocated to Lease 6, $15,000,000 thereof being allocated to Lease 50, and the
balance of the Purchase Price being allocated to Lease 10); plus     (ii)   all
reasonable costs and expenses, including a pro rata share of internal staff
costs and overhead that are directly related to the maintenance and development
of the Lease in question, incurred by Ivanhoe from and after the date hereof in
respect of each such Lease, which shall not in any event exceed what would be
recoverable by an operator under articles II, III and IV of the Accounting
Procedure, including the overhead rates as provided for in article III thereof;

For greater certainty “Deemed Costs” shall only include all or that portion of
the Contingent Payment that is actually received by Talisman pursuant to the
Asset Transfer Agreement;

  (g)   “Deemed Costs Statement” has the meaning ascribed to that term in clause
2.1(b)(i) hereof;     (h)   “JOA” means the Joint Operating Agreement dated
April 5, 2000 between Canadian Natural Resources, Talisman Energy Inc. and Union
Pacific Resources Inc.;     (i)   “Lease 6 Assets” has the meaning ascribed to
that term in the Pro Forma Conveyance Agreement;     (j)   “Lease 10 Assets” has
the meaning ascribed to that term in the Pro Forma Conveyance Agreement;     (k)
  “Lease 50 Assets” has the meaning ascribed to that term in the Pro Forma
Conveyance Agreement;     (l)   “Party” means a party to this Agreement; and    
(m)   “Pro Forma Conveyance Agreement” means a conveyance agreement
substantially in the form of the agreement attached hereto as Schedule “A”.



--------------------------------------------------------------------------------



 



- 3 -

1.2 Schedule
The following schedules are attached to, form part of, and are incorporated in
this Agreement:
Schedule “A” — Pro Forma Conveyance Agreement
Schedule “B” — Accounting Procedure
These schedules are incorporated herein by reference as though contained in the
body of this Agreement. Whenever any term or condition, whether express or
implied, of any schedule conflicts or is at variance with any term or condition
of the body of this Agreement, the latter shall prevail.
1.3 Interpretation Not Affected by Headings
The division of this Agreement into articles, clauses, subclauses and paragraphs
and the provision of headings for all or any part thereof are for convenience
and reference only and shall not affect the meaning, interpretation or
construction of this Agreement.
1.4 Included Words
When the context reasonably permits, words suggesting the singular shall be
construed as suggesting the plural and vice versa, and words suggesting gender
or gender neutrality shall be construed as suggesting the masculine, feminine
and neutral genders. In addition, references to “including” shall mean including
without limitation, and “includes” or other derivatives thereof shall have
corresponding meanings.
1.5 Headings
The expressions “Article”, “clause”, “subclause”, “paragraph” and “Schedule”
followed by a number or letter or combination thereof mean and refer to the
specified article, clause, subclause, paragraph and schedule of or to this
Agreement.
1.6 Statutory References
Any reference herein to a statute shall include and shall be deemed to be a
reference to such statute and to the regulations made pursuant thereto, and all
amendments made thereto and in force from time to time, and to any statute or
regulation that may be passed which has the effect of supplementing or
superseding the statute so referred to or the regulations made pursuant thereto.
1.7 Invalidity of Provisions
If any of the provisions of this Agreement should be determined to be invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions herein shall not in any way be
affected or impaired thereby.



--------------------------------------------------------------------------------



 



- 4 -

1.8 References in Agreement
Any reference to time refers to the time in Calgary, Alberta at the applicable
time. All references to “dollars” or “$” herein refer to lawful currency of
Canada.
1.9 Conflicts
If any term or condition of this Agreement conflicts with a term or condition of
the Leases or the Regulations, the term or condition of the relevant Lease or
Regulation will prevail, and this Agreement will be deemed to be amended to the
extent required to eliminate any such conflict.
ARTICLE 2
BACK-IN RIGHTS
2.1 Exercise of Back-In Rights

  (a)   Talisman will have the right (the “Back-In Rights”), exercisable once
per each Lease by notice in writing to Ivanhoe, to acquire up to a 20% undivided
interest in each of the Lease 6 Assets and the Lease 10 Assets, and up to a 15%
undivided interest in the Lease 50 Assets, until the date that is three
(3) years following the date hereof. In the written notice Talisman shall
specify which of the Assets it wishes to acquire, the percentage undivided
interest(s) it wishes to acquire therein, and the Deemed Costs applicable to
each of the Lease 6 Assets, the Lease 10 Assets and/or the Lease 50 Assets, as
applicable. In this regard, the Deemed Costs for the applicable Assets shall be
as set forth in the Deemed Costs Statement provided pursuant to clause
2.1(b)(i), or if an arbitrator renders a decision in connection therewith, as
set forth in the arbitrator’s decision; there shall be no adjustments in
connection with the Deemed Costs pursuant to the Pro Forma Conveyance Agreement.
The effective date of each acquisition shall be the date of the applicable
Deemed Cost Statement, provided that the Deemed Cost Statement shall remain
valid and binding for a period of ninety (90) days from the date of issuance
thereof or the date an arbitration decision is rendered in connection therewith,
whichever is later. In order for Talisman to exercise its Back-In Rights there
must be a valid and binding Deemed Cost Statement then in effect.     (b)   In
connection with the potential exercise of the Back-In Rights, Ivanhoe shall:

  (i)   from time to time within thirty (30) days of a request therefor from
Talisman (which request shall not be made by Talisman more than once per
calendar quarter), provide to Talisman a detailed written summary of the Deemed
Costs (the “Deemed Costs Statement”) incurred by Ivanhoe respecting the Lease 6
Assets, the Lease 10 Assets and/or the Lease 50 Assets between the date hereof
and the date of such statement. Talisman may audit Ivanhoe’s records and
supporting documentation relating to the Deemed Costs and the Deemed Costs
Statement and the Assets in question, upon request. Ivanhoe shall respond in
writing to any claim of



--------------------------------------------------------------------------------



 



- 5 -

      discrepancy within ten (10) days of receipt of such claim. If Ivanhoe
agrees with the claim, evidence of the adjustment shall accompany the response.
If Ivanhoe disagrees with the claim, a detailed response with the relevant
explanation shall be submitted to Talisman. If the Parties still do not agree,
the matter shall be immediately resolved pursuant to arbitration in accordance
with Article 3. For greater certaintly, Talisman shall not be required or
obligated to exercise its Back-In Rights as a result of requesting a Deemed Cost
Statement; and     (ii)   from time to time within thirty (30) days of a request
therefor from Talisman (which request shall not be made by Talisman more than
once per calendar quarter), and for such period thereafter as Talisman may
reasonably require, make the Assets available to Talisman so that Talisman can
conduct a due diligence review of them, including a review of title to the
Assets, the environmental condition of the Assets, the condition of any tangible
property comprising the Assets, and the terms and conditions of any documents,
licenses and agreements forming part of or relating to the Assets.

2.2 Pro Forma Conveyance Agreement

  (a)   The conveyance of the Lease 6 Assets, the Lease 10 Assets and the Lease
50 Assets shall occur in accordance with the Pro Forma Conveyance Agreement. In
connection with such conveyance, the representations and warranties set forth in
the Pro Forma Conveyance Agreement shall be updated to accurately reflect the
current status of the parties, the assets and operations in respect thereof,
having regard to the covenants in clause 2.5. The purchase price for the Lease 6
Assets, the Lease 10 Assets or the Lease 50 Assets, as the case may be, shall be
the applicable Deemed Costs as determined pursuant to clause 2.1, multiplied by
the applicable percentage (if any) set forth in clause 2.2(b), and further
multiplied by the undivided percentage interest being acquired by Talisman in
the Assets in question. Talisman shall prepare a copy of the Pro Forma
Conveyance Agreement within thirty five (35) days of delivering the exercise
notice in accordance with clause 2.1(a), and closing shall occur thereunder
within five (5) days of such delivery, subject to clause 2.2(c). Any disputes
respecting the terms of the Pro Forma Conveyance Agreement shall be resolved
pursuant to arbitration in accordance with Article 3.     (b)   If the Back-In
Right is exercised in respect of one or more of the Lease 6 Assets, the Lease 10
Assets or the Lease 50 Assets during:

  (i)   the first year following the date hereof, Ivanhoe’s Deemed Cost shall
not be multiplied by any further percentage;     (ii)   the second year
following the date hereof, Ivanhoe’s Deemed Cost respecting the Assets being
acquired shall be multiplied by 150%; and



--------------------------------------------------------------------------------



 



- 6 -

  (iii)   the third year following the date hereof, Ivanhoe’s Deemed Cost
respecting the Assets being acquired shall be multiplied by 200%.

  (c)   Within three (3) days of receiving a notice pursuant to clause 2.1(a) in
respect of the Lease 50 Assets, Ivanhoe shall issue a notice of right of first
refusal and request for consent to each counterparty under the JOA, with the
ascribed value thereunder being the purchase price as determined pursuant to
clause 2.2(a).

2.3 Payment of the Purchase Price
The required payment from Talisman in connection with any exercise of the
Back-In Rights shall be effected by:

  (a)   first, reducing the amount (if any) outstanding under the 2008 Note; and
    (b)   thereafter, at the election of Talisman, by way of cash payment or
reduction of the amount outstanding under the Convertible Note. Talisman shall
make such election concurrently with the exercise of the Back-In Right pursuant
to clause 2.1.

2.4 Lease 50
The Parties acknowledge and confirm that:

  (a)   as at the date hereof the holder of the right of first refusal arising
under the JOA by virtue of the Asset Transfer Agreement has exercised that right
of first refusal; and     (b)   this Agreement shall apply to the Lease 50
Assets only if Lease 50 is not conveyed to the right of first refusal holder and
Ivanhoe thereafter acquires such lease, as contemplated in clause 4.1(a) of the
Asset Transfer Agreement.

2.5 Covenants
During the period Talisman has the right to exercise the Back-In Rights pursuant
to this Agreement (including until the last Pro Forma Conveyance Agreement is
executed pursuant to this Agreement) Ivanhoe shall:

  (a)   cause the Lease 6 Assets, the Lease 10 Assets and, to the extent
applicable, the Lease 50 Assets, to be operated and maintained, in accordance
with and subject to the applicable title and operating documents, applicable
Regulations (as defined in the Pro Forma Conveyance Agreement) and generally
accepted oil and gas industry practices in the province of Alberta, and shall
not encumber the Assets with any additional royalties, adverse claims or
interests that may have a material adverse effect on the value thereof;



--------------------------------------------------------------------------------



 



- 7 -

  (b)   not do any act or thing, or omit to do any act or thing, whereby the
representations and warranties set forth in clauses 9.1(b), 9.1(c) and 9.1(d) in
the Pro Forma Conveyance Agreement would not be true and correct in all material
respects;     (c)   not grant any Right of First Refusal (as such term is
defined in the Pro Forma Conveyance Agreement) in the Assets to the extent such
Right of First Refusal would prevent Talisman from acquiring up to a 20%
undivided interest in each of the Lease 6 Assets and the Lease 10 Assets, and up
to a 15% undivided interest in the Lease 50 Assets as contemplated herein;    
(d)   not enter into any production sales contracts relating to the Assets that
cannot be terminated on 90 days notice or less without penalty; and     (e)  
not grant any Security Interest (as such term is defined in the Pro Forma
Conveyance Agreement) in the Assets unless such Security Interests can be
discharged (or otherwise confirmed, to the satisfaction of Talisman, not to
charge the interest of Talisman) upon the request or at the direction of
Talisman as regards the interests Talisman may acquire in the Assets pursuant to
this Agreement.

2.6 Operating Agreement
If there is no operating agreement (other than an agreement between Ivanhoe and
any Affiliates thereof) applicable to any of the Assets in respect of which
Talisman is exercising its Back-In Rights as at the date of such exercise, the
Parties shall use their commercially reasonable efforts to enter into an
operating agreement (for those Assets) the terms of which are acceptable to both
Parties within ninety (90) days after the Pro Forma Conveyance Agreement is
executed and delivered in connection with such exercise, failing which an
operating agreement that is in the form of the JOA shall be deemed to govern
those Assets upon the expiry of the ninety (90) day period.
ARTICLE 3
DISPUTE RESOLUTION
3.1 Arbitration
In respect of any matter that must be or may be referred to arbitration under
this Agreement, the Parties shall select an arbitrator within five (5) Business
Days of the date the matter is referred to arbitration. The arbitrator shall
meet the criteria for an arbitrator under the Arbitration Act (Alberta). If the
Parties cannot reasonably agree on the appointment of an arbitrator, the Parties
shall each appoint an umpire who shall appoint an arbitrator. If the umpires are
unable to agree on an arbitrator or if one of the Parties fails to comply with
the provisions of this clause 3.1, either Party may apply to a judge of the
Court of Queen’s Bench of Alberta for the appointment of an arbitrator.
3.2 Proceedings
The following proceedings shall apply in respect of any arbitration hereunder:



--------------------------------------------------------------------------------



 



- 8 -

  (a)   The Parties shall, within five (5) Business Days of the date of
selection of the arbitrator, each deliver to the arbitrator and the other Party
a written statement respecting the matter in dispute to the arbitrator,
including such Party’s proposed resolution. The arbitrator shall be required to
accept one of such resolutions. If only one of the Parties submits a written
resolution, the arbitrator shall be required to accept the resolution proposed
by such Party;     (b)   The arbitrator shall be instructed to render his or her
decision not later than ten (10) Business Days after his or her appointment and
shall communicate such decision to the Parties;     (c)   If the arbitrator
accepts one Party’s proposal, the other Party shall pay the fees and expenses of
the arbitrator. The decision of the arbitrator shall be final and binding on the
Parties and not subject to review; and     (d)   Except to the extent modified
in this article, the arbitrator shall conduct any arbitration hereunder pursuant
to the provisions of the Arbitration Act (Alberta).

ARTICLE 4
GENERAL
4.1 Public Announcements
If a Party intends to make any public announcement or press release (either, a
“Press Release”) relating to this Agreement or any exercise of the Back-In
Right, that Party shall use reasonable commercial efforts to first give the
other Party 48 hours to review and comment on such Press Release, unless it is
impracticable for that Party to do so having regard to its legal obligations
relating to timely disclosure. The Party desiring to make the Press Release
shall give due consideration to any comments it receives from the other Party,
but it shall not be required to incorporate such comments.
4.2 Further Assurances
Each Party will, from time to time and at all times after the date hereof,
without further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.
4.3 No Merger
There shall not be any merger of any covenant, representation, warranty or
indemnity in in any assignments, conveyances, transfers and other documents
conveying the interests of Ivanhoe in the Lease 6 Assets, Lease 10 Assets or the
Lease 50 Assets to Talisman notwithstanding any rule of law, equity or statute
to the contrary, and all such rules are hereby waived.



--------------------------------------------------------------------------------



 



- 9 -

4.4 Governing Law
This Agreement shall, in all respects, be subject to and be interpreted,
construed and enforced in accordance with and under the laws of the Province of
Alberta and applicable laws of Canada and shall, in all respects, be treated as
a contract made in the Province of Alberta. Each Party irrevocably attorns and
submits to the exclusive jurisdiction of the courts of the Province of Alberta
and all courts of appeal therefrom in respect of all matters arising out of or
in connection with this Agreement, except for disputes governed by clause 3.1.
4.5 Time
     Time shall be of the essence in this Agreement.
4.6 Notices
The addresses for service and the fax numbers of the Parties shall be as
follows:

      Talisman:   Ivanhoe:
Talisman Energy Canada
  Ivanhoe Energy Inc.
Suite 2000, 888 — 3rd Street S.W.
  654-999 Canada Place
Calgary, Alberta T2P 5C5
  Vancouver, British Columbia
Attention: Executive Vice-President,
  V6C 3E1
Corporate and Legal
  Attention: Corporate Secretary
Fax: (403) 231-3633
  Fax: (604) 682-2060
 
   
With a copy to:
  with a copy to:
Macleod Dixon LLP
  Goodmans LLP
3700, 400 Third Avenue S.W.
  355 Burrard Street, Suite 1900
Calgary, Alberta T2P 4H2
  Vancouver, British Columbia V6C 2G8
Attention: Kevin Johnson
  Attention: Bruce Wright
Fax: (403) 264-5973
  Fax: (604) 682-7131

All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered and received if:

  (a)   personally served on the other Party by hand delivery or courier
delivery during the normal business hours of the recipient at the applicable
address set forth above (personally served notices shall be deemed received by
the addressee when actually delivered); or     (b)   by facsimile transmission
directed to the Party on whom they are to be served at that Party’s fax number
set forth above and such notices so served shall be deemed to have been received
by the addressee thereof when actually received by it if received within the
normal working hours of a Business Day, or, if received outside the normal
working hours of a Business Day, at the commencement of the next ensuing
Business Day following transmission thereof.



--------------------------------------------------------------------------------



 



- 10 -



A Party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other Party.
4.7 Entire Agreement
The provisions contained in any and all documents and agreements collateral
hereto shall at all times be read subject to the provisions of this Agreement
and, in the event of conflict, the provisions of this Agreement shall prevail.
This Agreement shall not be varied in its terms or amended by oral agreement or
by representations or otherwise other than by an instrument in writing dated
subsequent to the date hereof, executed by a duly authorized representative of
each Party. Except for the Confidentiality Agreement dated August 27, 2007
between Talisman and Ivanhoe, this Agreement and the other Transaction Documents
supersede all other agreements (including the Letter Agreement), documents,
writings and verbal understandings between the Parties prior to the date hereof
relating to the subject matter hereof and express the entire agreement of the
Parties with respect to the subject matter hereof.
4.8 Assignment

  (a)   This Agreement may not be assigned by a Party without the prior written
consent of the other Party, which consent may be unreasonably and arbitrarily
withheld, provided that nothing herein shall prevent or restrict Talisman from
assigning in whole or in part this Agreement or any benefits, obligations or
liabilities hereunder to Talisman Energy Inc. or any of its direct or indirect
wholly owned subsidiaries, provided that any assignment to such a subsidiary
shall not result in Talisman Energy Inc. being released from any obligations or
liabilities it may have hereunder..     (b)   In no event shall Ivanhoe assign
in whole or in part any interest in the Lease 6 Assets, the Lease 10 Assets or
the Lease 50 Assets without an assignment and novation agreement (in form and
substance satisfactory to Talisman) first being executed and delivered pursuant
to which the assignee agrees with Ivanhoe and Talisman to comply and be bound by
the terms of this Agreement as if and as though it was a party hereto.

4.9 Enurement
This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective administrators, trustees, receivers,
receiver-managers, successors and permitted assigns.
4.10 Waivers
Only a written waiver by a Party of any breach (whether actual or anticipated)
of any of the terms, conditions, representations or warranties contained herein
will be effective or binding upon that Party. Any waiver so given will extend
only to the particular breach waived, and will not limit or affect any rights
for any other or future breach.



--------------------------------------------------------------------------------



 



- 11 -

4.11 Counterpart Execution
This Agreement may be executed by the Parties in counterpart and all such
executed counterparts together shall constitute one agreement.
     IN WITNESS WHEREOF the Parties have executed this Agreement as of the date
first written above.

              TALISMAN ENERGY CANADA
by its Managing Partner
TALISMAN ENERGY INC.
 
       
 
  Per:   /s/ “M. Jacqueline Sheppard”  
 
       
 
      M. Jacqueline Sheppard
 
      Executive Vice President, Corporate and Legal,
 
      and Corporate Secretary
 
            IVANHOE ENERGY INC.
 
       
 
  Per:   /s/ “Ian S. Barnett”



--------------------------------------------------------------------------------



 



 

Schedule “A”
attached to and made part of a Back-In Agreement dated July 11, 2008
between Talisman Energy Canada and Ivanhoe Energy Inc.
PRO FORMA CONVEYANCE AGREEMENT



--------------------------------------------------------------------------------



 



 

Schedule “B”
attached to and made part of a Back-In Agreement dated July 11, 2008
between Talisman Energy Canada and Ivanhoe Energy Inc.
ACCOUNTING PROCEDURE

 